DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 
10-2020-0052497   
  04/29/2020   
  REPUBLIC OF KOREA   



Claim Status,
Claims 1—14 were originally filed on 04/27/2021.
With Preliminary Amendment filed on 05/05/2021,
Claims 1—20 are examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1—20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Davis” et al. [US 6,931,532 B1] in view of “Bellert” [US 9,754,120 B2].

REGARDING CLAIM 1. Davis disclose A security method of XML web document performed by a device including a processor, the method comprising:
setting, by the processor, an encryption tag to be encrypted according to setting of a user [see Element needs encryption 765 (Fig. 7C)]; generating, by the processor, an XML document including the encryption tag based on data input by the user [see XML document (FIGS.3—4C2); Encrypt element 765—790 (Fig.7C)]; retrieving, by the processor, the set encryption tag of the XML document [see Tag element as encrypted 795 (Fig.7C)]; and 

Davis disclose generating, by the processor, an encrypted text for data corresponding to the encryption tag [see Tag element as encrypted 795 (Fig.7C)]. Davis may not disclose; but, Bellert, analogues art, disclose and outputting the encrypted text on a View window [Bellert disclose User Interface 106 (FIG.1), Electronic Document 402, with as Displayed 404 (FIG.4)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to protect sensitive data.

Davis in view of Bellert further disclose,
 wherein a plain tag format and the encryption tag format are maintained as they are and displayed on the View window [see Davis disclose User receives selectively-encrypted document 800 (Fig.8A)], and only the data corresponding to the encryption tag is displayed on the View window as the generated encrypted text [Davis disclose Render document from output buffer 856 (Fig.8A); see also Bellert disclose User Interface 106 (FIG.1), Electronic Document 402, with as Displayed 404 (FIG.4)].

Claims 3, 8 & 10 are rejected for the same reasons applied in rejecting claim 1.

Davis in view of Bellert further disclose claim 2. The security method of XML web document according to claim 1, wherein in the generating, by the processor, the XML document, the XML document is generated while encrypting the data corresponding to the encryption tag [see XML document (FIGS.3—4C2); Encrypt element 765—790 (Fig.7C)]. Claim 9 is rejected for the same reasons.
Davis in view of Bellert further disclose claim 4. The security method of XML web document according to claim 1, wherein the encryption tag is all of a plurality of tags, or at least one tag among the plurality of tags [see Tag element as encrypted 795 (Fig.7C)].  Claim 11, 15 & 19 are rejected for the same reasons.
Davis in view of Bellert further disclose claims 5—7. The security method of XML web document according to claim 1, herein the generating, by the processor, the encrypted text includes retrieving, by the processor, a specific format of the data corresponding to the encryption tag [see Tag element as encrypted 795 (Fig.7C)]; and encrypting, by the processor, only data corresponding to the specific format, wherein the specific format is a preset pattern, and , wherein the specific format is a number format [see XML document (FIGS.3—4C2); Encrypt element 765—790 (Fig.7C)]. 
Claim 12—14, 16—18 & 20 are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892: such that, for example, US 10,275,603 B2; which is directed to A digital escrow pattern and trustworthy platform is provided for data services including mathematical transformation techniques, such as searchable encryption techniques, for obscuring data stored at remote site or in a cloud service, distributing trust across multiple entities to avoid a single point of data compromise. Using the techniques of a trustworthy platform, data (and associated metadata) is decoupled from the containers that hold the data (e.g., file systems, databases, etc.) enabling the data to act as its own custodian through imposition of a shroud of mathematical complexity that is pierced with presented capabilities, such as keys granted by a cryptographic key generator of a trust platform. Sharing of, or access to, the data or a subset of that data is facilitated in a manner that preserves and extends trust without the need for particular containers for enforcement.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/             Primary Examiner, Art Unit 2434